Citation Nr: 0509003	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent prior to September 26, 2003 for recurrent back strain 
with neuropathy to left lower extremity.
 
2.  Entitlement to a disability evaluation in excess of 20 
percent on and after September 26, 2003 for recurrent back 
strain with neuropathy to left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from December 1995 to December 
1999.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Prior to September 26, 2003, the veteran's service-
connected back disability was characterized by muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.

3.  As of September 26, 2003 the veteran's service-connected 
back disability is characterized by muscle spasm guarding or 
localized tenderness not resulting in an abnormal gait.    


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability evaluation 
in excess of 20 percent for the service-connected back 
disability, effective prior to September 26, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).

2.  The criteria for the assignment of a disability 
evaluation of in excess of 20 percent for the service-
connected back disability, effective as of September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (effective as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
increased disability rating via the February 2002 RO letter, 
the March 2002 rating decision, and the October 2003 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but she 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational letters 
and a statement of the case VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of her claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  She has, by information letters, a rating decision 
and a statement of the case been advised of the evidence 
considered in connection with her appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

In an April 2000 rating decision, the RO granted service 
connection and assigned a 20 percent disability evaluation 
for recurrent back strain with neuropathy to the left lower 
extremity, effective December 27, 1999.  Subsequently, in a 
January 2002 statement, the veteran requested an increased 
rating for her service-connected disability.  Following a 
March 2002 rating decision that declined to increase the 
veteran's disability rating for her back, the case is before 
the Board for review. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The relevant medical evidence related to the veteran's back 
disability includes VA treatment records dated between May 
2001 and December 2001.  In a note dated in October 2001, the 
examiner indicated that the veteran had a history of back 
strain with some spasms and prescribed Motrin for pain.  The 
remainder of the records document the treatment the veteran 
has received for numerous unrelated issues that do not relate 
to the veteran's service-connected back disability. 

The evidence also includes records from A. H. Powell, M.D., 
received in February 2002.  These records indicate complaints 
of and treatment for low back pain.  

A VA medical examination was conducted in February 2002.  The 
examiner noted subjective complaints of continued pain, 
stiffness and fatigability and lack of endurance in the 
veteran's back.  The veteran also indicated that the numb and 
tingling feeling that radiated to her left side was not as 
prominent as it was 2 years ago, and appeared to be fading.  
The veteran was examined and found not be in apparent 
distress, and she was able to get up and out of a chair 
lacking armrests.  The veteran was also observed to have a 
steady gait with no ambulatory aid required.  The veteran's 
back was examined and found to have a normal curvature.  Mild 
paraspinous tenderness and spasm was noted in the 
paravertebral muscles in the left lumbar area, and painful 
motion was reported during extension of the thoracolumbar 
spine.  Range of motion of the veteran's spine was measured 
and she was found to have 80 degrees of flexion, 15 degrees 
of extension, 35 degrees of right flexion and 25 degrees of 
left flexion.  A neurological examination found: that cranial 
nerves II-XII were intact; motor strength was 5+/5+ in upper 
and lower extremities; a negative Babinski sign and negative 
Romberg sign; that deep tendon reflexes were 2+ in upper 
extremities, lower extremities, right patella and both 
Achilles tendons; and that left patella deep tendon reflexes 
were 3+.  The diagnoses were lumbar strain with intermittent 
radicular symptoms.  The residuals noted by the examiner 
included chronic pain, mild decreased range of motion, 
recurrent muscle spasms and referred left hip pain.  X-ray 
study of the lumbar spine revealed the lumbar vertebral 
bodies were normally aligned and the disk spaces were well 
maintained.  The posterior elements were also intact.  

VA records dated between April 2002 and March 2003 are also 
included in the file.  A note dated in April 2002 is relevant 
to the veteran's claim and indicates that the veteran's back 
pain is stable and spasms are stable with ibuprofen and 
baclofen treatment. 

The file also contains treatment notes from Dr. Wiseman 
received in March 2003 and dated between May 2002 and 
December 2002.  A note dated in May 2002 indicates that the 
veteran reported that her pain has improved and the 
examination revealed decreased tenderness to palpation, spasm 
and restricted joint motion.  A note dated in June 2002 also 
indicates that pain has improved.  A note dated in July 2002 
indicates complaints of low back pain and moderate restricted 
joint motion.  An August 2002 note indicates low back pain 
and restricted joint motion.  The treatment notes from Dr. 
Wiseman do not include any measurements of range of motion. 

Finally, the evidence includes VA treatment notes dated 
between November 2002 and April 2003.  A treatment note dated 
in April 2003 is relevant to the veteran's claim and it 
indicates that her back pain is stable.  



Disability evaluation in excess of 10 percent prior to 
September 26, 2003

Prior to September 26, 2003 the criteria for evaluating 
lumbosacral strain were listed under 38 C.F.R. § 4.71a 
Diagnostic Code 5295.  Under Diagnostic Code 5295 a 
noncompensible rating is warranted with slight subjective 
symptoms; a 10 percent disability evaluation is warranted 
with characteristic pain on motion; a 20 percent disability 
evaluation is warranted with spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and, a maximum 40 percent disability 
evaluation is warranted with listing of whole spine to 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteroarthric changes, or narrowing or 
irregularly of joint space, or some of the above with 
abnormal mobility on forced motion.  Id. 

Based on the criteria in effect prior to September 26, 2003, 
the veteran is not entitled to a higher disability evaluation 
than the currently assigned 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (effective prior to September 
26, 2003).  Based on the available medical evidence, the 
veteran experiences spasms on extreme forward bending, but 
does not have listing of the whole spine, a positive 
Goldwaits's sign, marked limitation of motion, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  In fact, based on the February 2002 VA examination, 
the veteran has a normal curvature in her back and appeared 
to be in no apparent distress.  Furthermore, subsequent 
medical evidence from the VA medical centers dated in 2003 
and from Dr. Wiseman indicates that the veteran's back pain 
is improving and is stable. 

Additionally, the symptoms of the service-connected back 
disability do not include fractured vertebra (Diagnostic Code 
5285), bony fixation of the spine (Diagnostic Code 5286), 
ankylosis of the cervical spine (Diagnostic Code 5286), 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than slight limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and intervertebral disc 
syndrome (Diagnostic Code 5293).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5291, 5293.

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected back disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 20 percent 
for the service-connected back disability, as effective prior 
to September 23, 2002.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
To this extent, the veteran's claim is denied.

Disability evaluation in excess of 10 percent effective as of 
September 26, 2003

As mentioned above, the criteria for evaluating disabilities 
of the spine underwent regulatory changes that became 
effective September 26, 2003.  The diagnostic code for 
lumbosacral strain was renumbered in 2003 to Diagnostic Code 
5237.  With the September 2003 change, a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  Under the 
revised spine rating criteria effective September 26, 2003, 
Diagnostic Codes 5235 to 5242 are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, symptoms such as pain with or without (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2004).

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.

As discussed above, the veteran has 80 degrees of forward 
flexion, 15 degrees of backward extension, 35 degrees of 
right flexion, and 25 degrees of left flexion.  The veteran's 
disability is not characterized by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, and her combined range of motion of the 
thoracolumbar spine, based on the available range of motion 
measurements, is greater than 120 degrees (being at least 155 
degrees before the addition of rotation measurements which 
were not taken).  Furthermore, the veteran's muscle spasms 
and guarding do not appear to be severe enough to result in 
an abnormal gait or abnormal spinal contour.  The examiner at 
the February 2002 VA medical examination specifically 
indicated that the veteran had a normal gait and normal 
spinal contour, and the remaining medical evidence does not 
indicate abnormal gait or spinal contours.  Therefore, the 
veteran's disability picture does not meet the new criteria 
for the assignment of a disability evaluation in excess of 20 
percent for the service-connected back disability, as 
effective as of September 26, 2003.  See 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5237, 
5239, 5240, 5242, 5243 (effective as of September 26, 2003).

Additionally, per the February 2002 VA examination report, 
the veteran was found to have no objective neurologic 
abnormalities associated with her back disorder.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1) (effective as of September 
26, 2003).  As well, the available medical evidence does not 
show that the veteran has ankylosis of her spine.  See 38 
C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (5) (effective as of September 
26, 2003).

The Board finds that the credible medical evidence of record 
does not support the award of a disability evaluation in 
excess of 20 percent for the service-connected back 
disability, as effective as of September 26, 2003.  See 38 
C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (effective as of September 26, 
2003).  Therefore, to this extent the veteran's claim is 
denied.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5295 (prior to September 26, 2003) and under 
Diagnostic Code 5237 (as of September 26, 2003).  In short, 
the evidence of record is consistent with the evaluations 
noted, and no more, for the veteran's service-connected back 
disability under both Diagnostic Codes.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected back disability 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards. 

To the extent that the claimant may experience functional 
impairment due to the service-connected back disability, the 
Board finds that such impairment is contemplated in the 
currently assigned 20 percent rating.  The Board finds that 
no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.


ORDER

A disability rating in excess of 20 percent for a service-
connected back disability, prior to September 26, 2003, is 
denied.

A disability rating in excess of 20 percent for the service-
connected back disability, on and as of September 26, 2003 is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


